DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 17/239,386 filed on 23 April 2021.
Claims 1-20 are currently pending, have been examined, and are allowed. 

Information Disclosure Statement

The Information Disclosure Statement filed 23 April 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Allowable Subject Matter

The following is the Examiner’s statement of reasons for allowance:

In particular, representative claim 1 recites: 

A method of verifying an identity of a registrant comprising: 

delivering, by a distribution network to an address associated with the registrant, an item purchased from a seller; 

receiving, at an identification verification module of the distribution network, registration information of the registrant from an application executing on a mobile device, the registration information including at least the address associated with the registrant, the identification verification module in communication with a database storing sales information corresponding to items purchased from the seller; 

receiving, at the identification verification module, identification information from the application, the identification information comprising a digital image of the item purchased from the seller and metadata attached to the digital image including location coordinates of the registrant at the time the digital image is generated; 

obtaining, by the identification verification module, item information by processing the digital image of the mail piece; 

verifying that the location coordinates attached to the digital image of the item correspond to the address associated with the registrant; 

verifying that the item in the digital image was sent to the registrant based on the sales information stored in the database; and 

generating and transmitting, to the mobile device, a digital activation token corresponding to an account associated with the registrant based on the verification of the location coordinates and on the verification of the identification information. 
With regard to prior art, the closest references located are Holzman et al., US 7,606,918 (“Holzman”), in view of Machani, US 8,341,712 (“Machani”), in view of Ashfield et al., US 2010/0024017 (“Ashfield”), further in view of Canero Morales et al., US 2012/0281077 (“Morales”).

However, none of the references disclose the limitation feature(s) comprising at least:

receiving, at the identification verification module, identification information from the application, the identification information comprising a digital image of the item purchased from the seller and metadata attached to the digital image including location coordinates of the registrant at the time the digital image is generated; 

obtaining, by the identification verification module, item information by processing the digital image of the mail piece; 

verifying that the location coordinates attached to the digital image of the item correspond to the address associated with the registrant; 

verifying that the item in the digital image was sent to the registrant based on the sales information stored in the database; and 

generating and transmitting, to the mobile device, a digital activation token corresponding to an account associated with the registrant based on the verification of the location coordinates and on the verification of the identification information. 

Independent claim 11 encompasses the same or substantially the same scope as claim 1. Accordingly, for the reasons stated above, claim 11 and dependent claims 2-10 and 12-20 are deemed to be allowable over the prior art of record.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692